DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, please amend “wherein a customer can waive a smart” to recite “wherein a customer can waive a smartphone over the prepared NFC tag at a service point” to recite “wherein a customer uses a smartphone to read the prepared NFC tag at the service point”;
In claim 1, line 7, please amend “the customer can enter a request, which will be sent to workers at the business’s location” to recite “the customer enters a request, which is sent to workers at a business’s location”;   
In claim 1, line 8, please amend “the customer’s request” to recite “the request”;
In claim 1, line 10, please amend “the business will receive the request” to recite “the business receives the request”;
In claim 1, line 11, please amend “wherein one worker will respond” to recite “wherein one worker responds”;
In claim 2, line 2, please amend “wherein the prepared NFC tags are secured” to recite “wherein the prepared NFC tag is secured”;
an administrator prepares a few dozen NFC tags for the business by embedding a secret key in each NFC tag”;
In claim 4, line 2, please amend “wherein the prepared NFC tags are secured” to recite “wherein the prepared NFC tag is secured”;
In claim 4, line 4, please amend “into the URL” to recite “into a URL of the website”;
In claim 4, line 5, please amend “in the cloud” to recite “in a cloud computing platform”;
In claim 4, line 6, please amend “the server’s display” with “a worker’s display”;
In claim 6, line 4, please amend “into the URL” to recite “into a URL of the website”;
In claim 6, line 5, please amend “in the cloud” to recite “in a cloud computing platform”;
In claim 6, line 10, please amend “the chosen secret key” to “a chosen secret key”;
In claim 6, please amend “the customer’s request” to recite “the request”;
In claim 7, line 12, please amend “wherein these prepared NFC tags will now only work for this business and no other” to recite “wherein the prepared NFC tags only work for the business and no other”;
In claim 7, line 19, please amend “wherein the NFC tag is now assigned to that service point” to recite “wherein the NFC tag is assigned to the service point”;
uses a smartphone to read the prepared NFC tag at the service point”;
In claim 7, line 22, please amend “wherein a website will pop up on the smartphone and the customer can enter a request, which will be sent to the workers at the business” to recite “wherein a website pops up on the smartphone and the customer enters a request, which is sent to the workers at the business”;
In claim 7, line 24, please amend “the customer’s request” to recite “the request”;
In claim 7, line 26, please amend “wherein the workers will receive the request” to recite “wherein the workers receiver the request”;
In claim 7, line 27, please amend “wherein one worker will respond” to recite “wherein one worker responds”;
Regarding claim 10, please amend the claim in the manner as discussed above in claim 4.
Regarding claim 13, please amend the claim in the manner as discussed above in claim 6;
Regarding claim 14, please amend the claim in the manner as discussed above in claim 7;
Regarding claim 17, please amend the claim in the manner as discussed above in claim 10;
Regarding claim 18, please amend the claim in the manner as discussed above in claim 13;
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WHITE et al, US 9,240,006 in view of CIMINO et al, US 2017/0116447.
Re claims 1-4 and 6:
WHITE teaches a system, comprising:
A prepared NFC tag, which has been customized by a business to cause custom websites to pop up on customers’ smartphones (column 5, lines 7-42);
A service point, which is a place where a customer will receive service from the business (e.g., table or chair located at the business (column 6, lines 7-16));
Wherein the customer can use the customer’s smartphone to read the prepared NFC tag at the service point (column 6 lines 35-46);
Wherein the prepared NFC tag will cause a website to pop up on the smartphone and the customer can enter a request, which will be sent to workers at a business’s location (column 5, limes 23-40);
Wherein workers at the business will receive the request (column 7, lines 4-55); and
Wherein one worker will response to the request at the service point from which the customer sent the request (column 7, lines 41-55);

CIMINO teaches a system comprising a secure RFID/NFC tag (402a) and a mobile device (10a) configured to read the RFID/NFC tag [0056].  When tags are secured by automatically injecting a dynamic code into a URL each time the NFC tag is read [0076]-[0085]; wherein the dynamic authentication code is checked for verification in a database and if correct, a webpage containing a confirmation page is displayed [0095] [0106]; and if incorrect, a webpage containing an error message is displayed [0111].
It would have been obvious to one of ordinary before the effective filing date to further incorporate the aforementioned teachings of CIMINO in the system of WHITE such that the NFC tags are secured by automatically injecting a dynamic authentication code into a URL of the website each time the NFC tag is read for the purpose of verifying the authenticity of the NFC tag and preventing usage of fake tags in the system.
Re claim 5:
.

Allowable Subject Matter
Claims 7-20 include allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to independent claims 7 and 14, the prior art of record fails to teach or fairly suggest each and every single limitation recited in the claim, particularly “wherein for each service point in the business’s location, a worker scans a prepared NFC tag and a tag assignment application launches on a smartphone; wherein the worker enters the business ID and service point number and submits the service point number”.
Claims 8-13 and 15-20 depend from claims 7 and 14, respectively, and therefore would be allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

WALL et al, US2018/0109508, “System and method for data management and the use of salts and keys in data encryption/decryption”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.